Exhibit 10.2

Amended Description of

Employment Arrangement with Kevin A. Mayer

Kevin A. Mayer is employed as Executive Vice President, Corporate Strategy,
Business Development and Technology, on an at will basis. He receives an annual
salary of $620,000 and is eligible to receive an annual bonus under the
Company’s Management Incentive Bonus Program approved by the Compensation
Committee of the Board on September 19, 2004. In addition, as an executive
officer of the Company, his bonus awards for fiscal years 2006 and beyond are
subject to compliance with certain financial test(s) pursuant to the Company’s
Amended and Restated 2002 Executive Performance Plan. Mr. Mayer is also eligible
to receive equity awards pursuant to the Registrant’s stock incentive plans,
including the Amended and Restated 2005 Stock Incentive Plan, and awards under
such plans will be made pursuant to the forms of agreement previously filed by
the Registrant or pursuant to such forms as may hereafter be filed from time to
time. Certain of these awards may also be subject to financial test(s) under the
Amended and Restated 2002 Executive Performance Plan. Mr. Mayer is also eligible
for the perquisites and other benefits generally available to all employees
having a title of Vice President or above, as well as $1 million of excess
liability coverage.